DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Stratton was the closest prior art to teach the process of receiving a request receive a set of user data associated with a user that is attempting to access an electronic lock; receive a request to actuate a locking mechanism of the electronic lock configured to prevent the user from accessing a machine in an industrial automation system; and actuate the locking mechanism in response to receiving a confirmation from the computing device, wherein the confirmation is indicative of the user being authorized to actuate the locking mechanism. The prior art of Kwak was the closest prior art to teach the process of receiving a set of user data associated with a user that is attempting to access an electronic lock of known users in proximity to the industrial system and accessing a database to obtain information of a user and determine whether the user is authorized to actuate the locking mechanism based on the set of user data.
However, the prior art of record fails to specifically teach the process of determining whether the user is authorized to actuate the locking mechanism based on the set of user data and the plurality of user permissives; send a second request to a computing device associated with another user in response to the user being unauthorized to actuate the locking mechanism, wherein the computing device is configured to receive a confirmation from the other user indicative of the user being authorized to actuate the locking mechanism in response to receiving the second request; and actuate the locking mechanism in response to receiving the confirmation from the computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689